PEB CURIAM.
This case is one for damages on behalf of a minor, a deaf mute, to recover damages from the receivers, operating a sawmill under the appointment and orders of the Circuit Court in the case of Maryland Trust Company v. Kirby Lumber Company, and it is appealed here by the said receivers, complaining of the finding of facts made by the special master. The report of the special master on law and facts seems to have been well considered, and, as it was approved and confirmed by the Circuit Court, we are not disposed to go behind it. The decree of the Circuit Court is therefore affirmed.